Citation Nr: 1142363	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  03-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to rating higher than 10 percent for the service-connected left knee osteochondritis dessicans with loose body, to include separate evaluation for instability prior to May 23, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that inter alia continued a current 10 percent rating for the service-connected left knee disability.  During the course of the appeal custody of the file was transferred to the RO in Houston, Texas, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2007.  A transcript of the hearing is of record.

In January 2008 the Board issued a decision that denied increased rating.   The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in July 2009 that granted a Joint Motion of the Parties to vacate the Board's decision and to remand the case back to the Board for consideration of whether separate compensation is warranted for instability.

The Board remanded the case to the AOJ in May 2011 for additional development in compliance with the Court's Order, and while the case was in Remand status the RO issued a rating decision that implemented separate 10 percent evaluations for left knee degenerative joint disease versus instability, effective from May 23, 2011.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  During the period under review the Veteran's left knee disability has been manifested by extension of 5 degrees or better and flexion of 35 degrees or better, with pain on motion.

2.  Minimal-to-mild instability of the left knee was not clinically demonstrated until May 23, 2011.  


CONCLUSION OF LAW

The criteria for evaluation higher than 10 percent for the service-connected left knee disability, to include a separate evaluation for instability prior to May 23, 2011 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded several VA examinations during the course of the appeal, most recently in May 2011, and he was also afforded a personal hearing before the Board.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Finally, the recent Joint Motion for Partial Remand, as incorporated by the Court's Order in July 2009, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its January 2008 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Historically, the Veteran's 10 percent rating for the service-connected left knee disability has been in effect since July 1996.  The 10 percent rating was continued by the Board in August 2000 and was again continued in an unappealed RO rating decision issued in January 2002.

The instant claim for increased rating was received in May 2002.  The Board has considered evidence of severity from May 2001, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.

The Veteran presented to the VA outpatient clinic in March 2001 complaining of knee pain, although he stated he did not have much knee pain since he quit working.  VA X-rays of the bilateral knees showed an impression of no evidence of acute osseous injury or any subluxation, but showed mild degenerative changes of the bilateral patellofemoral joints.  The outpatient report is silent in regard to any instability.  The Veteran was offered physical therapy appointment for knee taping and he expressed interest in having injections if symptoms worsened.

Thereafter, VA X-ray of the left knee in August 2001 showed a tiny calcification representing osteochondritis dessicans; the soft tissues revealed no pathology.

The Veteran had a VA general medical examination in September 2001 in which he reported having quit work within the last year because he was no longer able to do the required lifting due to arthritis in the low back, neck and both knees.  The Veteran was observed to limp, to use a cane and to wear knee braces on both knees.  ROM of the left knee was flexion to 92 degrees and extension to 0 degrees; the examiner estimated that ROM of all joints would decrease by 15 percent during flare-ups.  The examination report is silent in regard to any current instability.  The examiner diagnosed status post bilateral knee surgeries.   

A December 2002 letter signed by the Veteran's four sisters asserts they had observed the Veteran to be in constant leg pain since his accident in service in 1966.

The Veteran had a VA examination of the joints in February 2003 in which he complained of knee pain since service.  He complained of flare-ups precipitated by extensive walking or by climbing stairs, with associated additional limitation of function of 5-10 percent.  Examination showed no evidence of any weakness, stiffness, swelling, heat, redness, inflammatory arthritis, giving way or locking.  There were no reported episodes of dislocation or recurrent subluxation.  The Veteran was observed to use a cane, but this was for the low back disorder rather than for the knees.   ROM was extension to 0 degrees and flexion to 102 degrees, with additional limitation of function of 5 degrees due to pain.  Most of the Veteran's discomfort was associated with repetitive extension.  Stability tests showed no instability, and there was no evidence of ankylosis.    X-ray showed narrowing of the medial compartment.  The examiner diagnosed degenerative joint disease with moderate discomfort.

The Veteran had a VA psychiatric examination in January 2004 in support of his claim for posttraumatic stress disorder (PTSD) claimed as due to the in-service accident in which he suffered the left knee injury as well as other traumas.  The examiner noted that the Veteran tended to exaggerate his symptoms and the effect they had on his life, and stated an assessment that the Veteran was exploitive and manipulative, with a sense of entitlement and disrespect for legal and societal norms.

The Veteran had a VA examination of the joints in December 2004 in which he complained of chronic knee pain of constant 6/10 intensity.  He endorsed weakness, stiffness, occasional swelling, instability when ascending or descending stairs, locking, fatigability and lack of endurance but denied dislocation or frequent subluxation.  The Veteran denied using a cane, brace or other assistive device.  The Veteran stated he was unemployed and that the major functional impairment to his activities of daily living was limitation of mobility caused by pain.  He stated he was able to stand 25 minutes or walk four city blocks at most.   

On examination, ROM was flexion to 35 degrees and extension was to 0 degrees without pain; repetitive motion caused weakness but no additional loss of motion due to pain.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Gait was linear with very good propulsion and balance, and he did not have callus breakdown or abnormal shoe wear pattern that would demonstrate abnormal weightbearing.  The knee was not ankylosed and did not demonstrate inflammatory arthritis.  Stability testing showed no instability.  X-rays showed osteochondritis dessicans, unchanged since the previous studies in February 2003.    The examiner diagnosed persistent left knee osteochondritis dessicans with mild osteoarthritis.

In August 2005 the Veteran had a VA emotional/behavioral assessment in which he presented as primarily trying to get service connection for PTSD.  He complained that he should have been 100 percent service-connected at the time of his discharge from service, instead of which he was issued a general discharge under honorable conditions.   The Veteran described the in-service accident that had resulted in his left knee disability and other injuries, and described the residual symptoms thereof.  The examiner, a psychiatrist, performed a clinical examination and noted observations in detail, and also noted that there were concerns regarding the Veteran's endorsement of symptoms as he was clearly present for disability benefits. 

Also in August 2005 the Veteran was interviewed by a VA social worker for a VA psychosocial assessment.  The social worker noted the Veteran's reported history in detail and stated that the validity of his reported symptoms was suspect due to his high motivation to seek compensation; also, compensation-seeking behavior was complicating the diagnostic process.

The Veteran had another VA joints examination in March 2006 in which he complained of constant knee pain so severe that it sometimes would wake him at night.  He endorsed instability stating the knee would give out approximately 10 times per week.  He also endorsed stiffness and swelling but denied specific flare-ups.  He endorsed using a cane and knee brace, although he stated the knee brace was not effective.  Daily activities were limited by difficulty walking or prolonged sitting or standing.  On examination ROM was flexion to 70 degrees prior to onset of pain; extension was not recorded.  There was no swelling or tenderness, and stability tests showed no instability.   The Veteran was observed to walk with a limp and to use a cane.  X-rays showed medical joint space narrowing with small marginal osteophytes and probable intra-articular loose bodies.  The examiner's assessment was secondary post-traumatic and postoperative degenerative osteoarthritis of the knee.

The examiner issued addenda in June and July 2006 essentially stating that repeated extension and flexion produced significant pain, which resulted in weakness and fatigability.  Otherwise, functional impairment and limitation of activities of daily living were as noted in the examination report.  

The Veteran testified before the Board in March 2007 that he used a cane because of his knee and back disabilities.  He reported constant pain, but worse with activity; he also reported having fallen a few times because the knee gave out.  He stated that sitting was not a problem for the knee.

The Veteran presented to the VA outpatient clinic in August 2010 requesting his left knee be examined for disability rating purposes; the clinician advised the Veteran that examinations for rating purposes could not be performed at that clinic.  However, the clinician recorded the Veteran's complaint of current locking and instability and pain aggravated by activity.  Clinical examination showed no swelling but showed crepitus and tenderness with upward pressure on the patella.

The Veteran's most recent VA examination of the joints was performed in May 2011.  The Veteran complained the knee hurts and occasionally gives out.  The Veteran also reported some infrequent swelling.  The Veteran sometimes used a knee brace, and used a cane for back and bilateral knee problems.  He denied recent treatment or therapy and denied flare-ups or incapacitating episodes, and stated he was able to walk 1.5 miles for exercise.  On examination there was no effusion of the knee.  There was crepitus with ROM and pseudolaxity with stress testing.  ROM was 0 to 125 degrees with pain at the end point but no increased pain, fatigue, weakness or incoordination with repetitive motion; there was also no subluxation but the examiner described "very minimal" instability with stress testing resulting in minimal-to-mild disability.  X-ray showed minimal degenerative changes.    

The Veteran presented to the VA primary care clinic (PCC) in June 2011 demanding pain medication for his pain in the bilateral knees, bilateral shoulders and back; he complained that he was told he could no longer get steroid injections and that his attending physician was not doing anything for pain management.  The Veteran's VA physician noted in response that the Veteran had reported no significant pain in his last clinical examination and had been a no-show for his most recent appointment, but his pain was being managed appropriately.  Steroid injections resumed in June 2011, beginning with the shoulder.  

Analysis

The Veteran's left knee disability was rated at 10 percent prior to May 23, 2011 (the date of the most recent VA examination).  Thereafter the disability has been separately rated at 10 percent under DC 5257 (other disorder including recurrent subluxation or instability) and additional 10 percent under DC 5010 (degenerative joint disease).  

On review, and as noted by the Board in its January 2008 decision (subsequently vacated by the Court), the Veteran has been diagnosed with degenerative joint disease throughout the period under review.  Per DCs 5003 and 5010, degenerative joint disease is rated on the basis of limitation of motion, i.e. limitation of flexion (DC 5260) and limitation of extension (DC 5261).

During the period under review the Veteran's flexion was at worst limited to 35 degrees (December 2004), which is squarely within the criteria for a 10 percent rating under DC 5260.  At all other times his flexion was greater than 60 degrees, even with repetitive motion, and thus not compensable.  Also during the period the Veteran's extension was at worst 5 degrees (February 2003), which is noncompensable.  Thus, the Veteran's limitation of motion due to DJD has been at worst compensable as 10 percent disabling.  Because the Veteran has been rated at 10 percent throughout the period, the minimum evaluation for arthritis with pain is satisfied.

VA must consider the applicability of regulations relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Per 38 C.F.R. § 4.40, VA must consider "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  However, the Veteran was able to achieve the ROM on which the ratings are based despite the presence of pain, and there was no additional limitation of function due to the DeLuca factors on repetitive motion that caused the disability to more closely approximate the criteria for higher rating.   

Specifically in regard to DC 5257, this diagnostic code, in and of itself, is not predicated on functional loss, so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to subluxation or instability of the knee; see Johnson v. Brown, 9 Vet. App. 7 (1996).

Turning to the question of instability, as directed by the Court, the Board finds no clinical indication of instability prior to the VA examination in May 2011.  During all previous examinations the report was either silent in regard to instability or specifically found no instability on examination.  There was accordingly no basis for separate rating for instability prior to May 2011.  Further, the VA examiner in May 2011 characterized the instability as "pseudolaxity" resulting in minimal-to-mild impairment, so evaluation in excess of 10 percent under DC 5257 is not warranted.

As noted by the Joint Remand, as incorporated by the Court's Order, the Veteran complained of "instability" and giving way on frequent occasions prior to May 2011.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board does not find the Veteran's reports of instability to be credible because those reports are inconsistent with numerous medical examinations throughout the rating period that found no instability prior to March 2011.  Further, the Veteran was noted by two different VA psychiatric care providers (one psychiatrist and one social worker) to be not credible in reporting symptoms because he was seeking monetary gain in the form of disability benefits.  Therefore, the Board finds the Veteran's self-reported symptoms to be not probative for the purpose of rating his disability unless supported by clinical evidence.

The Board has determined that the criteria for higher evaluation were not met at any distinct interval during the period under review, so "staged ratings" are not appropriate.  Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence submitted by the Veteran in the form of his testimony, his correspondence to VA (to include the December 2002 letter from his sisters), and his statements to various medical providers regarding the severity of his disability.

As noted above, the Board has found the Veteran's unsupported statements to be not credible.  In regard to the letter from his sisters, "a layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the statement from the Veteran's sisters merely asserts the Veteran was in pain from his leg, which is appropriately compensated at the current level of disability; even affording the letter full credibility, nothing therein supports a disability rating in excess of 10 percent.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected left knee disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim; if the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  In this case the Veteran has asserted unemployability in part due to the left knee disability on appeal but in larger part due to disorders for which service connection has been specifically denied (disorders of the back, bilateral shoulders and right knee, as well as psychiatric disorder).  The Board accordingly finds that a claim for a TDIU is not raised by the rating claim on appeal before the Board.

In sum, the Board has found the criteria for a higher rating for the service-connected left knee disability are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Evaluation higher than 10 percent for left knee osteochondritis dessicans with loose body is denied. 

Entitlement to a separate compensable evaluation for left knee instability prior to May 2011 is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


